Title: From Alexander Hamilton to Elizabeth Hamilton, 20 April 1799
From: Hamilton, Alexander
To: Hamilton, Elizabeth


Philadelphia April 201799

I yesterday informed my beloved of my arrival here. A very good night’s rest has put me in as pleasant a state as I can be when absent from my dear and excellent Eliza. But the pressure of my engagements obliges me to confine myself to the information that I am in good health; which I am glad to know is of more importance than any thing else I could say. Kiss all my Children for me.
Adieu My Amiable
A H
Mrs. H
